
	
		I
		111th CONGRESS
		2d Session
		H. R. 5734
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mr. Donnelly of
			 Indiana (for himself and Mr.
			 Upton) introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to extend and improve the Dealer Floor Plan Pilot Initiative,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dealer Floor Plan Program Extension and Improvement Act of
			 2010.
		2.Extension and
			 improvement of the Dealer Floor Plan Pilot Initiative
			(a)In
			 generalThe Administrator of
			 the Small Business Administration shall carry out a program to make available
			 loan guarantees to assist dealers of titleable assets to finance inventory (in
			 this section referred to as the program).
			(b)AdministrationExcept as otherwise provided under this
			 section, the Administrator shall carry out the program in the same manner as
			 the Dealer Floor Plan Pilot Initiative of the Small Business Administration, as
			 in effect on May 1, 2010.
			(c)Maximum
			 participationThe Administrator may guarantee not more than 90
			 percent of a loan under the program.
			(d)Authority To
			 revise programNot later than
			 60 days after the date of enactment of this Act, and after consulting with
			 representatives of lending institutions and manufacturers and dealers of
			 titleable assets, the Administrator shall issue regulations revising the
			 program to address barriers to program participation experienced by lending
			 institutions and dealers of titleable assets.
			(e)TerminationThe
			 program shall terminate on September 30, 2015.
			
